UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-6060



LARRY DYNELL JUSTICE,

                                              Plaintiff - Appellant,

          versus


OFFICER MIKE DOBROWSKI,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (CA-03-866-2)


Submitted:   March 11, 2004                 Decided:   March 19, 2004


Before WIDENER, WILKINSON, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Larry Dynell Justice, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Larry Dynell Justice appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.                 We have

reviewed the record and find no reversible error.              Accordingly, we

affirm   for    the     reasons   stated     by   the   district   court.      See

Justice v. Dobrowski, No. CA-03-866-2 (E.D. Va. filed Dec. 11, 2003

& entered Dec. 12, 2003).         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials      before    the   court   and     argument   would    not   aid   the

decisional process.



                                                                         AFFIRMED




                                       - 2 -